Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-15-21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salcman et al USPN 3,826,244. Salcman teaches a high resolution structure including a plurality of components forming a tack with a parylene biocompatible film (coating) tack (column 3 lines 30-35). Other structure not shown include a detector and a stimulator

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim(s) 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaneko et al USPN, 5,692,516. Kaneko teaches the use of and apparatus applied to the brain (figure 1) that would inherently require an insertion through a skull or have been obvious to have been done to access the brain.. A high resolution electronic structure is applied with many components (elements 1-6) to detect the voltage of a single neuron (6). The electronic structure includes a bio-compatible film in the form of a coating on the polyurethane on the wires. Claim 6 is inherent to the structure during its assembly. 

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Flaherty et al. 7,751,877 in view of Salcman et al. US 3,826,244 or Kaneko USPN 5,692,516. Flaherty teaches an electrode array which are known to be array on a silicon body (see discussion of prior art as well as a semiconductor 130 (claim 7) also known to be formed on a silicon body. The device is used for neuron signal detection as well as stimulation.  Column 1 lines 18-30. The device has a plurality of components some of which are placed through a hole in the skull. The device does not teach a biocompatible film or the detection of a single neuron. Salcman and Kaneko both teach biocompatible coatings as films on brain electrodes as well as the detection of single neurons. It would have been obvious at the time of Applicant’s invention to include coated electrodes to .
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792